DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jan 28, 2021 in response to the Non-Final Office Action mailed on Apr 15, 2020, regarding application number 16/055,600. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-8 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Jan 28, 2021 has been entered. Applicant’s Remarks filed on Jan 28, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn.
Based on the Amendments to the Claims, the 112(a) rejections previously set forth are withdrawn.

Based on the Amendments to the Claims, and Page(s) 4-12 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Objections
Claim(s) 2-8 is/are objected to because of the following informalities:  
Dependent claims should begin with the preposition “The” to identify that they are describing a further limitation of a preceding claim (see MPEP 608.01 (n) and MPEP 608.01 (n) III-IV)
Claim 4, the examiner notes that the claim currently reads as “A system for… comprising a hollow container and a package, comprising: the hollow container…”. The transitional phrases “comprising” and “including” have been interpreted to be equal (see MPEP 2111.03). The examiner believes the second instance of “comprising” should be corrected to a “wherein” as it is describing a further limitation of the hollow container.
Claim 4, there is a lack of an “and” before the final wherein clause. Claims should represent a single sentence (see MPEP 608.01 (m)). 
Indentation should be followed in the claims. (see MPEP 608.01 (m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 8 has/have been amended to recite “impregnated with at least one of a explosive detecting material or a nano substance that illuminate in the presence of explosive particulates or vapors”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “impregnated with a nano substance that illuminates in the presence of explosive particulates or vapors” has been found. The specification supports the photoluminescent substances that react with traces of explosives to create an outline or change of color under some kind of light (see specification as filed, Page 12, second full paragraph, “Detailed Description”) but not “substances that illuminate in the presence of explosive particulates of vapors” as recited in the instant claims. Thus, the limitations of Claim(s) 8 are considered new matter. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation “A system for detecting explosives in a protected object which include containers and packages” is unclear. What “includes containers and packages”, the system or the protected objects? As best understood, Applicant intended to describe a further limitation of the protected objects and the claims will be interpreted in this manner in the interest of compact prosecution. The examiner suggests amending the claim to rewrite the recitation as follows “A system for detecting explosives in a protected object, wherein the protected object includes containers and packages”. 

	Claim(s) 2-3 are rejected by virtue of dependency on Claim 1. 

Regarding Claim 4, the recitation “A system for detecting explosives in a protected object which include a hollow container and a package” is unclear. What “includes a hollow container and a package”, the system or the protected objects? As best understood, Applicant intended to describe a further limitation of the system and the claims will be interpreted in this manner in the interest of compact prosecution. The examiner suggests amending the claim to rewrite the recitation as follows “A system for detecting explosives in a protected object, the system comprising a hollow container and a package”. It should also be noted that it appears that the protected object is being limited to a package in Claim 4 line 3, however the following line (line 4) refers back to the protected object and not the package. What is the purpose of reciting “package” in the claim? How are the package and the protected object different? The examiner reminds Applicant that any amendment requires a complete analysis of the claim to ensure that the claim does not have antecedence issues and follows claim writing conventions.  

	Claim(s) 5-8 are rejected by virtue of dependency on Claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornath (US 2015/0338319) in view of Zang et al (US 2014/0235493).

	Regarding Claim 1, as best understood, Ornath teaches a system for detecting explosives in a protected object which include containers and packages (see Ornath: Abstract; [0004]), wherein the protected object includes a window configured to provide access to an interior of the protected object (see Ornath: “For purposes of ‘sniffing’ the items within container 1201, two hoses 1103,1104 are used to provide a carrier gas entering and exiting by means of extant apertures 1202. These hoses may have nozzles adapted to puncture various wrappings or coverings. An inlet hose 104 forces a carrier gas such as filtered air into the container, and an outlet hose 103 collects gas from within the container”, [0118]; Fig 5). 
Ornath does not teach “wherein the window includes a screen having a semipermeable filter material configured to detect explosives in the protected object”.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate (i.e. a window on the side of a protected object), with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also teaches that the substrate of the multimode gas sensor platform can include a plurality of holes (i.e. a semi-permeable screen filter) such that air can move through the substrate and come into contact with the nanofibers (see Zang: [0054]-[0055]; [0061]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the porous structure of Brasfield to have a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as in Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2).

Regarding Claim 2, modified Ornath teaches all the limitations as applied to Claim 1. Modified Ornath teaches detecting explosives in a protected object such as a container or a package. 
Modified Ornath does not explicitly teach wherein the protected object is a prepackaged box. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to be capable of detecting explosives from a prepackaged box as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to be capable of detecting explosives from a prepackaged box as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 

Regarding Claim 3, modified Ornath teaches all the limitations as applied to Claim 1. Modified Ornath teaches detecting explosives in a protected object such as a container or a package. 
Modified Ornath does not explicitly teach wherein the protected object is a uniform loading device. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to be capable of detecting explosives from a uniform loading device as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to be capable of detecting explosives from a uniform loading device as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 


Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brasfield (US 2012/0151993) in view of Zang et al (US 2014/0235493) alone or, alternatively, over Brasfield in view of Zang in further view of Ornath (US 2015/0338319).

	Regarding Claim 4, and as best understood, Brasfield teaches a system for detecting explosives in an object (see Brasfield: Abstract), comprising:
a hollow container to cover the object (see Brasfield: “screening station 102 includes a three dimensional screening zone 112 where persons, animals, and/or things (collectively, "conveyances" or "odor emitters") pass through in order to be screened for one or more target odors”, [0033]; Fig 1);
wherein the hollow container includes a window within the surface of the hollow container, wherein the window includes a semi-permeable portion (see Brasfield: “a conduit 106 including a first end 108A and a second end 108B, and an airflow inducer 110”, [0033]; Brasfield teaches a porous structure between the screening zone 112 and the conduit 106 (i.e. on the window), [0035]; Fig 1);
Brasfield does not teach the porous structure having a detection layer nor the detection layer including a nanowire grid to detect explosive material within the hollow container.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate, with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also teaches that the substrate of the multimode gas sensor platform can include a plurality of holes such that air can move through the substrate and come into contact with the nanofibers (see Zang: [0054]-[0055]; [0061]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the porous structure of Brasfield to have a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as in Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2).

Modified Brasfield teaches using the device for persons, animals, and/or things (collectively, "conveyances" or "odor emitters") (see Brasfield: [0033]).
Modified Brasfield does not specifically teach the objects analyzed being a protected object, nor the protected object being a package. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to utilize the system on protected objects such as containers or packages as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to be capable of detecting explosives from protected objects such as containers or packages as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 

If Brasfield in view of Zang alone is deemed incapable of detecting explosives in a protected object such as packages and/or containers, then an alternative rejection in further view of Ornath applies as follows.
Ornath teaches the analogous art of explosives detection via analysis of gases arising from baggage and cargo items (see Ornath: Abstract; [0004]). Ornath teaches that the system is based on the detection of vapor and particles arising from packaged and/or wrapped objects (i..e protected objects), such as sealed shipping containers (see Ornath: [0114]), by placing a protected object in a sealed environment to concentrate the gases arising from said protected object, and detecting said gases with a gas detecting device (see Ornath: [0015]; Fig 1). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the system of modified Brasfield to be capable of detecting explosives arising from protected objects such as sealed shipping containers as this would have allowed the detection of explosives by identifying the components related to explosives present in the air that have originated from the protected object.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Brasfield to be capable of detecting explosives from protected objects such as containers or packages as suggested by Ornath, because Ornath teaches that placing a protected object in a sealed environment allows concentration of the gases arising from said protected object, which can then be detected to determine the presence of explosives (see Ornath: [0015]; Fig 1).

Regarding Claim 5, modified Brasfield teaches all the limitations as applied to Claim 4. Modified Brasfield teaches detecting explosives in a protected object such as a container or a package. 
Modified Brasfield does not explicitly teach wherein the protected object is a prepackaged box. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to be capable of detecting explosives from a prepackaged box as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to be capable of detecting explosives from a prepackaged box as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 

Regarding Claim 6, modified Brasfield teaches all the limitations as applied to Claim 4. Modified Brasfield teaches detecting explosives in a protected object such as a container or a package. 
Modified Brasfield does not explicitly teach wherein the protected object is a cargo container. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to be capable of detecting explosives from a cargo container as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to be capable of detecting explosives from a cargo container as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 

Regarding Claim 7, modified Brasfield teaches all the limitations as applied to Claim 4. Modified Brasfield teaches detecting explosives in a protected object such as a container or a package. 
Modified Brasfield does not explicitly teach wherein the protected object is a uniform loading device. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to be capable of detecting explosives from a uniform loading device as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system to be capable of detecting explosives from a uniform loading device as this would have yielded the expected result of detecting explosives by identifying the components related to explosives present in the air that have originated from the protected object. 

Regarding Claim 8, modified Brasfield teaches all the limitations as applied to Claim 4 and further teaches wherein the detection layer is impregnated with at least one of an explosive detecting chemical or a nano substance that illuminates in the presence of explosive particultes or vapors (see Claim 4: modification of porous structure of Brasfield to have a grid of nanowires to detect distinct explosives as in Zang; Zang describes the nanowires being capable of an optical response; Zang: [0005]-[0009]; [0040]-[0044])). 


Response to Arguments
Applicant's Arguments, filed on Jan 28, 2021, towards the previous prior art rejections on Page(s) 6-14 have been fully considered but are not persuasive. The arguments for Claim(s) 1-3 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, for Claim(s) 4-8, as the examiner is relying on the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 8-11 of their Remarks, that the obviousness rejections for Claim 4 and dependents thereof are inappropriate because the benefits of the instant invention define over the prior art. 
The examiner respectfully disagrees. 
Regarding the obviousness rejection of Claim 4, and its dependents, the examiner has addressed all of the limitations set forth in the claims. First, regarding the described benefits, the examiner notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Second, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Third, the examiner notes that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and where, if the prior art structure is capable of performing the intended use, then the prior art meets the claim (see MPEP § 2173.05 (g)). Given all of the above, Applicant has not demonstrated how the claimed invention structurally distinguishes itself from the prior art such that it can achieve all of the benefits mentioned in the response. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the argument regarding the benefits of the invention are not commensurate in scope with the claimed subject matter as there is no structural relation between the claimed results and the invention. Thus, the rejection is maintained (see above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797